                              ffi**NAN, ilffiAvrs s, L*NiloRrA, r-rc
                             ATT#RNSYS AT LAW

        SeYitlg   tr   lelsat:h uselts, 1jtei!1a,                                                   ,0$   {:r.i$r.l1:.ig$   f€fli*i   Sr,its   ??ii*
        lisv t<!r, ?, !.iatt |la*lrixkirg                                                                 Ssve*t ides€arh$sa{s r, }1S
        li**rl: e!t**y - {l,riay I *{n * 4 |tal                                                                         YEL: is78)     ei1-i$?c
        n!ri!   s3e];#i c{m                                                                                             iAX: it78) 921.487c




                                                                               h{*tclr   12, ?*21

YIA CI,RI'IFICATE dlF }{;\ILI};G
A};I} REfiL]LAR MAII-


*ariil G:i*:aidi                                                tl8q   el5ti
*# h'fiddie R*ati
Falr:routh. &'tH li41 {}5

Sas*t:l Grlr::sidi
8fi iv{iddle R*ari                                  1'{1q   ?ett 5lutl r}su 88Ee E:
i'   :iirn,:utl':. 5l E            01^1 {"}5




                                                N*TICE *F I}{*R?GAGOH"'S &IGHT T$ CURE
     THTS E* A}\i A'TTEMT3T                          ?* C*LLfrCT        A SEBT- A}GY I}.IFCIR&,TATION OBTAINfrD
                                                    \X$Lg" EE {JSEI} FOR    TT{A? PURPOSE.

 E"er l):r:perq, .Arieiness: B* &{idille l{*ad, Fal*:*uti:, }'{g *41*5
      Loa:: I{r*ni}er:       *#*07?313?
      I]*ys:**t llue Llare: ia*uary 1, 2i]18

flgss Llcg{gag*r:

            f'hls lettet is b*i:tg scnt i:y l)*r::*.n, {irav*s & },ongorla, 1,1,C, as A$orney in Fact and agent
fCIr the Servrce    r ancl I'Iartg*gee. tr)oo*an. Grzr,es & Leingoria, LLC is ruthr:rixed t* send tleis ar:tice
L-v **r1 *:: b*hal{ *f t}r* S*rricer, Selexe Fi::ance, I*F, *re }4crtgagee, Wiilrnir:gtor: Saving* Fu*d
                                         'l'11tst, :t*t ind.iyidually but as tfitstce f*r Fretiunt &{ottgage
-{+r:ie.r.', fSIl, d,/bri*. Ch-ri**ftana
;1cr;rrisiti*r: Ttr:rt and the l}vnerrllnvestor, \lirihni*gton Sadags Fund Society. FSB, d/h/*
Ci:rristi**a Tr$.tt, rT*t i::di 'i*ually but a$ trusree fr:r Ptetium Murtgage Acquisiti+n Trust putsua$t to
th* terms af ti:rr s*hi*ct l{r:te, h,{*rtgag* ar:d ?itle 14, Sec. 61'1i..

          Y*us 1*a* is in ulefa*lt fcr f;rj-lure to make pa).merrts of pri:rcipal ar:d interest rvhea due. Tluri
d*liltqu*:::c.,'represetlts a breech of yo*s N*te and h{t>Etgape jr: f:rr'*r t:f America's .${ortgage
{}uts*uree Fr*gra*r its *rlcce*sr:rs rrrd assigts (if h{ERs) dated July 27, 2*05 aud recorded in tbe
Crrmlrerland C*u*ry'R*gii;trv *f llseds in B**k 229r{}, Fage 33. T}ris fum is tctrying *r: i:rfi:uriatian
prr,,r.ided }:y the Sexr.'ic*t" If y*l: ae* in Barakruptcy ct r*ceiv** a Bankruptcy dischatge of this
debt, tleis lett* is n*t Br: attei??p{ tc c*31*ct the debt, but n*tiee *f possibie enforcernent of



                                                                                                                                                       H
        WALZ
        CERTIFIED
                             .-",     IIIALZ                                          FORM #45663 VERSION: E0119




        MAILERO


                                                                                                                                                 lql,q ?aLt 11Bq e150 &gEe th
                          Label #1              David Grimaldi
                                                80 Middle Road
                                                                                                                                                                                        u
                                                Falmouth, ME 04105                                                                                                                          [rs\zr
                                                                                                                            UI
                                                                                                                             z
                                                                                                                            I4
                                                                                                                            c,
                                                David Grirnaldi                                                             z
                         Label#2                80 IVIiddle Road                                                            I
                                                                                                                            E
                                                Falrnouth. l\{E 0+105                                                       Ll,t




                                                                                                                            I
                                                Dar id Grimaldi
                         Label #3               80 \liddle Road
                                                FalmoLrth. \1E 0,+105
                                                                                                                                                     CS \,1K David Grimaldi. Susan
                                                                                                                                                     Grimaldi
                                                                                                                                                     55584
               FOLD AND TEAR THIS               WAY.+         OPTIONAL

                                     Label #s (OPTIONAL)
                                                                                                                                   Label #7 - Certlfled Mall Artlcle Number
               4
                                                                                                                                              PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
               ru                                                                                                                              OF THE BETUBN ADDRESS. FOLD AT DOTTED LINE
               CI
               E{l                                                                                                                                     TAE,FIT'EIE,1I
                                                                                                                                                                               MAIL
                                                                                                                                                                               "AI'O
               rn
               IU

                                                Label #6 - Return Receipi Barcode (Sender,s Record)



               4
                                                                                                                                               ll!l !t!t,t!! ilt|il |ilil !il1
               ru                                                                                                                               :-      i    /-a-    -<


                                                    ilffiilili iiliil ii tiilii iillI iilrltI il ititr I tit
               ft                                   l5=0 !Itb ll0Li IiSE 4g!-:,i
               E.


-
    ;
        -   -;;.;;;;;;;;
                                     ;;;    ;
                                FOLDAND TEAR THIS WAY
                                                   "--
                                                         l"
                                                               +
                                                              "-----
                                                                       ;J;;"*,i;;;;;;;;-                        -----   "

                     )0)-{                                                                                                                                                     EAgent         !0)
                                                                                                                                                                                              !c)
                     f                                                                                                                                                        ElAddressee r)
                     2t
                                      oz O                      lilillil
                                                                       lltffi ii litlii tfi it ifi iiililit ili! ilt                                                          iffiil-         io
                                                                                                                                                                                              t(fi
                     o                r.rJ
                     C                                          -q5qil letL tiEq e15il &A!e 1!                                     Is delivery address different              EYes            ia
                                                                                                                                                                                              ro
                     o                ErE                                                                                          lf YES, enter delivery address below:      ENO             !c)
                                                                                                                                                                                              :o
                     E
                     9,.
                                      c,EY
                                      urE=                                                                                                                                                    i(r
                     J
                     (o               tr^<ft                                                                                                                                                  t-
                                                                                                                                                                                              !=
                     f]               F\rO-
                                      CLJrr                                                                                                                                                   !o
                     o                EA=                                                                                                                                                     :(E
                                                         I
                                                                                                                                                                                              .i or
                                      H=q
                                      tro<
                                                         I
                                                         I
                                                         t
                                                                                                                                                                                              IL

                     a                                   I    David Grimaldi                                                                                                                  i'-a
                                      ,,L                I
                     o                                   !    80 Middle Road
                     o                E36-               I
                                                                                                                                                                                              JL
                                                                                                                                                                                              rO
                     c.
                     E                iE
                                      IJJ iIJ
                                                         t
                                                         I    Falmouth, ME 04105
                                                                                                                                                     Reference Information
                                                                                                                                                                                              !5
                                                                                                                                                                                              :o
                     (D
                     o
                                      tro                ;2. Certified Mail (Form 38OO) Article Number
                                                                                                                                     CS/MK David Grimaldi,                Susan               i>
                                                                                                                                     Grimaldi
                     3.
                     c)
                     o                                   I      :q:,q ?e|,1 51nq et5fl &&f;;                   rt                    55584                                                    :d
                                                         t
                                                         I                                                                                                                                    !F
                                                               Form 3811, Facsimile, July 2015                                                                      Domestic Return Heceipt !
                                                         iPS
        wAtz
        CERTIFIED
                             ,"""     IIIALZ                                         FORM #45663 VERSION: E0119



        MAILERO

                                                                                                                                                                  q I15n 88Ae n
                                              Susan Grimaldi
                          Label #1
                                              80 Middle Road
                                                                                                                                  ilailFee                   $1.oS              3\rs\zt
                                              Falmouth, ME 04105                                                                Receipt(Hanlcopy) $

                                                                                                                                Receipt(Electonic) $

                                                                                                                                       Resfricted Delluery   $

                                              SLrsan        Grirnaldi                                                                                        $.r",
                          Label#2             80 Middle Road
                                              Fahnouth. ME 04105




                                              Susan Grimaldi
                          Label #3            80 Middle Road
                                              Falmouth. ME 04105
                                                                                                                                       CSA4K David Grimaldi, Susan
                                                                                                                                       Grimaldi
                                                                                                                                       55584
    A           FoLDANDTEARTHISwAY....+ oPTIoNAL
                                      Label #5 (OPTIONAL)
                o"                                                                                                      Label #7. Certifled Mall Artlcle Number
                EI
                ru
                ltl
                <t
                !

                IU

                u                             Label #6 - Return Recelpt Barcode (Sender,s Record)
                                                                                                                                                                     j
                g.
                .!                                                                                                                  !i ! llillll lll lilll i I ll I lllilllll ll I il I lll
                                                                                                                                           lili
                J
                ru
                F
                                                                                                                                    !{}r1 TILh 1:!q aiSE aEtI !-!
                                                   liffiiliti tfitit ii fliliI Il|iI ifi IitIilIilIit ilt
                                                   l5i0 lett !iEq it,5[ 88iE !;
    EgF
            -;;.;;;;;;;         FOLD AND TEAR THIS WAY         +
-
    ;
        -
                              ;,,;   ;;;   ;-     ---
                                                        i
                                                             ------
                                                                      ;;;;;"**1;;;,                ;;-          -   -

                                                                                                                                                                         EAsent i I
                                                                                                                                                                                  'f
                      $
                                                                                                                                                                         EAddresseei
                                                                rililruililioilr,l                                                                                                   io
                      *
                      d!!o,
                      E
                      o"
                      i
                                      E?i
                                      ft
                                      E
                                      frg=
                                      {lu!L
                                              Z


                                              =
                                                        i
                                                        :
                                                        l
                                                                        t'rrrrt:
                                                                                 'tt'rl"lillrrllllllllllllrli
                                                                l51E IaLL itfiil p1S0 *AilI                     fle
                                                                                                                        If YES, enter delivery address   below: E          No
                                                                                                                                                                                     t(fi
                                                                                                                                                                                     ia'6
                                                                                                                                                                                          c)
                                      (rEii                                                                                                                                               o
                      qq E8"n
                      Y.
                      =               UIE=
                                      L(J.-
                                                        I                                                                                                                                 tE
                                                                                                                                                                                          cL
                                                                                                                                                                                           :,

                       h his
                         s?=o
                                                        ;I

                                                        i
                                                        ,
                                                                                                                                                                                      [r
                                                                                                                                                                                    js,
                                                                                                                                                                                          o

                      i               HO= i                   surrrcrirnatdi
                                                                                                                                                                                     IL
                                                                                                                                                                                    i'a
                      g               EAfi i                  rovriaaleRoaa
                                                                                                                                                                                    1J
                                                                                                                                                                                          o
                      o.              P"i               I Falrnouth.ME04105
                      E
                      +               h F
                                      IIJ ltJ
                                                        r'-""".-"'                                                                                                                        :,
                                                                                                                                                                                          o
                      cnEE,
                      aEo
                      o
                                                        I
                                                                                                                         CS/MK David Grimaldi.                   Susan
                                                                                                                                                                                          ra
                      5     t                           '2. Certified Mail
                                                                           (Form 3800) Article Number                    Grimaldi                                                         c
                      -.    I                           |       1"t+     Tebb _qqi'{       ii5[ asnl n!                   55584
                                                                                                                                                                                          (U
                                                                                                                                                                                          sF
                       -    b
                                                               Form 3811, Facsimile, July 2015                                                         Domestic Return Receipt !
                                                        iPS
Matthew Kelly

From:                         Nobody <nobody@informe.org>
Sent:                         Wednesday, March 17, 2021 8:53 AM
To:                           Matthew Kelly
Subject:                      Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia LLC O e of the o tgage:Wil i gto Sa i gs Fu d So iet ,
FSB, d/ /a Ch istia a T ust, ot i di iduall ut as t ustee fo P etiu Mo tgage A uisitio T ust What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Sele e Fi a e LP
       Ri h o d A e ue, Suite      South
Housto , TX
     ‐    ‐

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Da id
Co su e Middle I itial/Middle Na e:
Co su e Last a e:G i aldi
Co su e Suffi :
P ope t Add ess li e : Middle Road
P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Fal outh
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Cu e la d

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:      .   Co su e Add ess li e :   Middle Road Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Fal outh
Co su e Add ess State:ME
Co su e Add ess zip ode:




                                                     1
Matthew Kelly

From:                         Nobody <nobody@informe.org>
Sent:                         Wednesday, March 17, 2021 8:54 AM
To:                           Matthew Kelly
Subject:                      Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia LLC O e of the o tgage:Wil i gto Sa i gs Fu d So iet ,
FSB, d/ /a Ch istia a T ust, ot i di iduall ut as t ustee fo P etiu Mo tgage A uisitio T ust What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Sele e Fi a e LP
       Ri h o d A e ue, Suite      South
Housto , TX
     ‐    ‐


‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Susa
Co su e Middle I itial/Middle Na e:
Co su e Last a e:G i aldi
Co su e Suffi :
P ope t Add ess li e : Middle Road
P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Fal outh
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Cu e la d

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:      .   Co su e Add ess li e :   Middle Road Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Fal outh
Co su e Add ess State:ME
Co su e Add ess zip ode:



                                                     1
